DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0295320 A1 [Liu].

Regarding Claim 1:
Liu teaches a blackbody radiation source (the CNT emitter structure (100) is a blackbody radiation source, since it would inherently emit blackbody radiation when heated. Such heating is discussed in paras 103 and 104) comprising: 
a blackbody radiation cavity comprising an inner surface (Fig. 28 between (316) and (314)); 
a carbon nanotube structure located in the blackbody radiation cavity (Fig. 28 between (314) and (316)) and on the inner surface (Fig. 28 (100) is on inner surface (316)) comprising: 
a first carbon nanotube layer in contact with the inner surface, wherein the first carbon nanotube layer comprises a plurality of first carbon nanotubes, and an extending direction of the first carbon nanotube is substantially parallel to the inner surface (Fig. 28 (102)); 
a second carbon nanotube layer on a surface of the first carbon nanotube layer, wherein the first carbon nanotube layer is located between the inner surface and the second carbon nanotube layer, the second carbon nanotube layer comprises a plurality of second carbon nanotubes, and an extending direction of the second carbon nanotube is substantially perpendicular to the inner surface (Fig. 28 (110)), wherein the second carbon nanotube layer ((110)) comprises a first surface (Fig. 9 (111)) and a second surface (Fig. 9 (113)), the first surface is adjacent to the first carbon nanotube layer ((111) is next to (102)), the second surface is away from the first carbon nanotube layer ((113)), and two part of the second surfaces of the second carbon nanotube layer are opposite to and spaced from each other (see Fig. 9-wherein (111) is opposite to (113)); and 
a third carbon nanotube layer between the first carbon nanotube layer and the second carbon nanotube layer, wherein the third carbon nanotube layer comprises a plurality of third 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881